Citation Nr: 0800271	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  04-26 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for compression fractures of the spine with levoscoliosis.  

2.  Entitlement to a compensable initial rating for 
residuals, status post repair, left ring finger.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1982 to August 
1985, and from November 1985 to December 2002.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2003 by the 
Department of Veterans' Affairs (VA) Winston-Salem, North 
Carolina, Regional Office (RO).  The veteran subsequently 
moved, and the case is now under the jurisdiction of the RO 
in St. Petersburg, Florida.  

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

On a "hearing options" form attached to his substantive 
appeal statement dated in July 2004, the veteran checked a 
box (and initialed) to indicate that he desired a local 
hearing before a hearing officer from the RO.  The veteran 
was never scheduled for such a hearing, and there is no 
indication that he withdrew that request.  Although the 
veteran later submitted another substantive appeal form in 
which he stated that he did not want a "BVA hearing," this 
did not have the effect of withdrawing his request for a 
hearing before a hearing officer from the RO.  As the request 
for such a hearing remains unsatisfied, the case must be 
remanded.  

The Board also notes that, in a written statement dated in 
September 2006, the veteran indicated that he was involved 
with a VA vocational rehabilitation program.  A record that 
medical testing was conducted in connection with evaluation 
for a course of vocational rehabilitation is of record, but 
the vocational rehabilitation file is not associated with the 
claims folder.  Any vocation rehabilitation records which 
exist should be obtained for consideration in connection with 
the claims for higher ratings.  In a letter received by VA in 
April 2007, the veteran reported that he was using a back 
brace.  Previous communications reflect that the veteran 
participated in physical therapy.  It appears that there are 
additional clinical records which are likely to be relevant 
to the veteran's claim for an increased initial evaluation 
for his service-connected compression fractures of the spine.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain the 
veteran's VA vocational rehabilitation 
folder.  VA must continue its efforts 
until all records are obtained or unless 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain them would be futile.  
If no such records exist, this should be 
documented.  

2.  Obtain the veteran's VA and/or 
private clinical records relating to 
treatment of his left ring finger since 
VA examination of the finger was 
conducted, and records of treatment for 
the back since radiologic examinations 
conducted in May 2006; review the claims 
file to assure that VA clinical records 
associated with the file are complete.

3.  The RO should add the appellant's 
name to the schedule of hearings to be 
conducted by the RO hearing officer, and 
notify the veteran of the scheduled 
hearing at the latest address of record.  
A copy of the notice provided to the 
veteran of the scheduled hearings should 
be placed in the record.

4.  The RO should thereafter review the 
additional evidence that has been 
obtained and determine whether the 
benefits sought on appeal may now be 
granted.  If any of the benefits sought 
on appeal remain denied, the appellant 
and his representative, if he obtains a 
representative, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



